                        Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 1 of 35
              Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


                                                           EXHIBIT A
      Term and            STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
   Corresponding
  Asserted Claims
“input of bankcard     PROPOSED CONSTRUCTION:                                   PROPOSED CONSTRUCTION:
data from a customer    “input of electronic data anonymously identifying a input of bankcard data from a customer with a
with a customer        bank card customer and the customer’s bank card for customer identifier: input of data from a customer’s
identifier”            electronic payment processing”                         charge card, debit card, or check card issued by a
                                                                              bank and/or other institution, or merchant card
Proposed by STS and    Intrinsic Evidence                                     specific to a merchant, with any number of
Poynt                  The specification and file history for U.S. Patent No. characters that can be used to identify and verify the
                       9684893, including but not limited to:                 customer for gaining access to and interacting with
Claims:                                                                       the remote payment system
1, 5                   ’893 Patent:                                           (this construction combines Poynt’s proposed
                                                                                construction for “customer identifier” and “customer
                       1:23-2:25 (“Further, the present invention is directed   bankcard data”)
                       to a method and apparatus for protecting the privacy
                       and private data of a customer in data storage and
                       during transactions. . . . Further, the card number      INTRINSIC EVIDENCE:
                       and/or the expiration date of the payment card is not
                       disclosed to the merchant. . . . the payment system      ’893 patent at col. 1:59-62 (“As used herein the term
                       stores private data of the customer that is not          “bank card” shall mean and include charge cards,
                       directly recognizable and traceable to the customer. .   debit cards, and check cards issued by banks and/or
                       . . For example, the privacy payment does not            other institutions, and merchant cards specific to a
                       include and/or disclose the physical address, the        merchant”);
                       social security number, the electronic mail address,     ’893 patent at col. 4:42-49 (“FIG. 1C illustrates a
                       and/or information of the bankcards of the customer      bankcard 31 that can be used in conjunction with the
                       to the merchant. . . . Stated another way, the           present invention. The bankcard 31 can be a debit
                       payment system allows the customer to purchase           card, a credit card, a check card, or another type of
                       one or more items or services from the merchant          card already obtained by the customer. The bank
                       without disclosing the name, physical address,           card 31 can include private data 25 of the customer
                                                                                20 including the name, number of the bank card,

                                                                                                                              Ex. A-1
                    Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 2 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   electronic mail address, and bankcard information of expiration date of the bank card 31 and signature as
                   the customer to the merchant.”),                       illustrated on front and back sides 31A and 31B of
                                                                          the bank card 31.”);
                   2:64-67 (“As an overview, the present invention        ’893 patent at col. 7:32-35 (“The customer identifier
                   allows the customer 20 to maintain private             320 can be any number of characters that can be
                   data 25 (illustrated in FIG. 2) of the customer in the used to identify and verify the customer 20 for
                   payment system 12 . . .),                              gaining access to and interacting with the payment
                                                                           system 12.”);
                   4:33-5:23 (“With this design, if the payment card 30
                   fell into wrong hands, it does not identify the name    ’893 patent at Fig. 1B and 1C (depicting the
                   of the customer and the existing bank card(s) of the    payment card 30 and bankcard 31, respectively);
                   customer 20. . . the information and data contained     ’893 patent at col. 4:28-31 (“The back side 30B [of
                   in the magnetic strip does not contain any of the       payment card 30] can include a machine readable
                   private data 25 of the customer such as the name, the   area 33 such as a magnetic strip. The magnetic strip
                   customer address, the card number(s) of the existing    can include data in an encoded form. The data can
                   bank cards 31 of the customer 20 and/or the             include a customer identifier 320.”);
                   expiration date of the existing bank cards 31 of the
                   customer 20. . . .),                                    ’893 patent at col. 4:38-41 (“With this design, if the
                                                                           payment card 30 fell into wrong hands, it does not
                   5:52-61 (“The reference number and the payment          identify the name of the customer and the existing
                   authorization number is a “privacy payment” that        bank card(s) of the customer 20.”);
                   does not identify the customer to the merchant.”),      Prosecution History of Pat. App. 12/012,345 (the
                   7:10-10:10 (“As provided herein, the customer           parent application to the ’893 patent) at Amendment
                   identifier 320 can be used to anonymously identify      and Response to Office Action, Aug 20, 2016 at 2
                   and verify the customer 20 for gaining access to and    (claims amended to add “a payment card with a
                   interacting with the payment system 12. The             customer payment card data, wherein the payment
                   customer identifier 320 enables the customer 20 to      card is not a bankcard and wherein the payment card
                   interact with and use the payment system 12 without     data is a [[with a]] customer identifier that is without
                   revealing private data of the customer. Stated          a name and bankcard data;”).
                   another way, the customer identifier 320 enables the

                                                                                                                            Ex. A-2
                    Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 3 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support               Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   customer 20 to be anonymously identified to the
                   payment system 12. . . . Many approaches may be
                   used to safeguard the privacy of identifying
                   data 322. . . . Some examples of logic that may be
                   used in creating partial data elements are described
                   as follows: . . . It is believed, using this type of
                   transformation logic, there is no correlation between
                   the equivalent bankcard data and the original
                   bankcard data, such that a thief or hacker cannot
                   determine the original bankcard data. It obviates the
                   need for extra-ordinary measures to safeguard the
                   bankcard databases.”),

                   10:21-11:15 (“FIG. 4A illustrates one embodiment
                   of a customer identifier 320. The customer
                   identifier 320 illustrated in FIG. 4 utilizes a single
                   data string 400 that can be used to anonymously
                   verify the customer 20 to the payment system 12.
                   Because there is no public identification step, the
                   identity of the customer 20 can be maintained within
                   the payment system 12 without formally and
                   publicly identifying the customer 20to the payment
                   system 12. Further, the customers 20 can access the
                   payment system 12 without personally identifying
                   themselves to the payment system 12. The
                   anonymous identifier 320 can include one or more
                   elements 408 . . .”),

                   14:13-21 (“The payment system can store the
                   private data 25 of the customer anonymously by

                                                                                                                 Ex. A-3
                    Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 4 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support              Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   separating the data elements in separate databases.
                   The customer can conduct a transaction and receive
                   a service or product from the merchant 22 without
                   disclosing the name, address, private data and credit
                   card information of the customer 20 to the
                   merchant 22. The payment system 12 minimizes the
                   number of people, businesses and institutions that
                   have access to the private information of the
                   customer 20. This minimizes the opportunity for the
                   private information of the customer 20 to be
                   improperly disseminated.”)

                   File History:
                   12/10/2015 Office Action Response (“OAR”) at 2-3
                   (amendment of with a customer identifier”)
                   3/22/2016 OAR at 18-19 (“Meyer ‘portable sales
                   terminal’ is merely collecting bankcard data and bill
                   dollar amount”)
                   9/26/2016 Appeal Brief at 29 (“the Taylor wireless
                   device is used for receiving bankcard data via card
                   reader and then transferring only the customer
                   bankcard data”)


                   See also Abstract, 6:45-61, 12:8-40, 13:4-38, Figs.
                   1D, 1E, 2, 3A-E, 4A-C, 5A-B, 6C, 7, 10/28/2014
                   OAR, 8/11/2015 OAR, 8/19/2015 OAR




                                                                                                                Ex. A-4
                       Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 5 of 35
             Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and            STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                      Extrinsic Evidence
                      Merriam Webster’s Collegiate Dictionary, 11 ed.,
                      STS0002321-22 (input: something that is put in;
                      input: information fed into a data processing system
                      or computer)
Plaintiff Impact      Plaintiff’s construction makes clear that the claims are directed to patent-eligible subject matter under 35
Statement             U.S.C. § 101.
Defendant Impact      Adopting Poynt’s construction will help rebut STS’s argument that the claims of the ’893 patent are
Statement             directed to ineligible subject matter under 35 U.S.C. § 101, as it will establish that the alleged security
                      benefits resulting from the concept of anonymous payments associated with the specification’s discussion
                      of “payment card 30” are absent from the claims. It will also establish that Poynt’s accused products do not
                      infringe the ’893 patent under STS’s infringement theory, as it will establish that the claims do not cover the
                      accused practice of tokenization because tokens are not “bank card” data as that term is used in the
                      specification. ’893 patent at col. 1:59-62.
“customer bankcard    PROPOSED CONSTRUCTION:                                   PROPOSED CONSTRUCTION:
data”                  “electronic data anonymously identifying a              customer bankcard data: data from a customer’s
                      customer’s bank card”                                    charge card, debit card, or check card issued by a
Proposed by STS and
                                                                               bank and/or other institution, or merchant card
Poynt                 Intrinsic Evidence                                       specific to a merchant
                      The specification and file history for U.S. Patent No.
Claims:
                      9684893, including but not limited to:
1, 5                                                                           INTRINSIC EVIDENCE:
                      ’893 Patent:                                             ’893 patent at col. 1:59-62 (“As used herein the term
                                                                               “bank card” shall mean and include charge cards,
                      1:23-2:25 (“Further, the present invention is directed   debit cards, and check cards issued by banks and/or
                      to a method and apparatus for protecting the privacy     other institutions, and merchant cards specific to a
                      and private data of a customer in data storage and       merchant”);
                      during transactions. . . . Further, the card number
                      and/or the expiration date of the payment card is not    ’893 patent at col. 4:42-49 (“FIG. 1C illustrates a
                                                                               bankcard 31 that can be used in conjunction with the
                                                                                                                              Ex. A-5
                    Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 6 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                  Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   disclosed to the merchant. . . . the payment system      present invention. The bankcard 31 can be a debit
                   stores private data of the customer that is not          card, a credit card, a check card, or another type of
                   directly recognizable and traceable to the customer. .   card already obtained by the customer. The bank
                   . . For example, the privacy payment does not            card 31 can include private data 25 of the customer
                   include and/or disclose the physical address, the        20 including the name, number of the bank card,
                   social security number, the electronic mail address,     expiration date of the bank card 31 and signature as
                   and/or information of the bankcards of the customer      illustrated on front and back sides 31A and 31B of
                   to the merchant. . . . Stated another way, the           the bank card 31.”);
                   payment system allows the customer to purchase           ’893 patent at Fig. 1B and 1C (depicting the
                   one or more items or services from the merchant          payment card 30 and bankcard 31, respectively);
                   without disclosing the name, physical address,
                   electronic mail address, and bankcard information of     ’893 patent at col. 4:28-31 (“The back side 30B [of
                   the customer to the merchant.”),                         payment card 30] can include a machine readable
                                                                            area 33 such as a magnetic strip. The magnetic strip
                   2:64-67 (“As an overview, the present invention          can include data in an encoded form. The data can
                   allows the customer 20 to maintain private               include a customer identifier 320.”);
                   data 25 (illustrated in FIG. 2) of the customer in the   ’893 patent at col. 4:38-41 (“With this design, if the
                   payment system 12 . . .),                                payment card 30 fell into wrong hands, it does not
                                                                            identify the name of the customer and the existing
                   4:33-5:23 (“With this design, if the payment card 30     bank card(s) of the customer 20.”);
                   fell into wrong hands, it does not identify the name
                   of the customer and the existing bank card(s) of the     Prosecution History of Pat. App. 12/012,345 (the
                   customer 20. . . the information and data contained      parent application to the ’893 patent) at Amendment
                   in the magnetic strip does not contain any of the        and Response to Office Action, Aug 20, 2016 at 2
                   private data 25 of the customer such as the name, the    (claims amended to add “a payment card with a
                   customer address, the card number(s) of the existing     customer payment card data, wherein the payment
                   bank cards 31 of the customer 20 and/or the              card is not a bankcard and wherein the payment card
                   expiration date of the existing bank cards 31 of the     data is a [[with a]] customer identifier that is without
                   customer 20. . . .),                                     a name and bankcard data;”).



                                                                                                                             Ex. A-6
                    Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 7 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support               Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   5:52-61 (“The reference number and the payment
                   authorization number is a “privacy payment” that
                   does not identify the customer to the merchant.”),
                   7:10-10:10 (“As provided herein, the customer
                   identifier 320 can be used to anonymously identify
                   and verify the customer 20 for gaining access to and
                   interacting with the payment system 12. The
                   customer identifier 320 enables the customer 20 to
                   interact with and use the payment system 12 without
                   revealing private data of the customer. Stated
                   another way, the customer identifier 320 enables the
                   customer 20 to be anonymously identified to the
                   payment system 12. . . . Many approaches may be
                   used to safeguard the privacy of identifying
                   data 322. . . . Some examples of logic that may be
                   used in creating partial data elements are described
                   as follows: . . . It is believed, using this type of
                   transformation logic, there is no correlation between
                   the equivalent bankcard data and the original
                   bankcard data, such that a thief or hacker cannot
                   determine the original bankcard data. It obviates the
                   need for extra-ordinary measures to safeguard the
                   bankcard databases.”),

                   10:21-11:15 (“FIG. 4A illustrates one embodiment
                   of a customer identifier 320. The customer
                   identifier 320 illustrated in FIG. 4 utilizes a single
                   data string 400 that can be used to anonymously
                   verify the customer 20 to the payment system 12.
                   Because there is no public identification step, the

                                                                                                                 Ex. A-7
                    Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 8 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support              Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   identity of the customer 20 can be maintained within
                   the payment system 12 without formally and
                   publicly identifying the customer 20to the payment
                   system 12. Further, the customers 20 can access the
                   payment system 12 without personally identifying
                   themselves to the payment system 12. The
                   anonymous identifier 320 can include one or more
                   elements 408 . . .”),

                   14:13-21 (“The payment system can store the
                   private data 25 of the customer anonymously by
                   separating the data elements in separate databases.
                   The customer can conduct a transaction and receive
                   a service or product from the merchant 22 without
                   disclosing the name, address, private data and credit
                   card information of the customer 20 to the
                   merchant 22. The payment system 12 minimizes the
                   number of people, businesses and institutions that
                   have access to the private information of the
                   customer 20. This minimizes the opportunity for the
                   private information of the customer 20 to be
                   improperly disseminated.”)

                   File History:

                   12/10/2015 OAR at 2-3 (amendment of with a
                   customer identifier”)
                   3/22/2016 OAR at 18-19 (“Meyer ‘portable sales
                   terminal’ is merely collecting bankcard data and bill
                   dollar amount”)

                                                                                                                Ex. A-8
                         Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 9 of 35
               Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and              STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                        9/26/2016 Appeal Brief at 29 (“the Taylor wireless
                        device is used for receiving bankcard data via card
                        reader and then transferring only the customer
                        bankcard data”)

                        See also Abstract, 6:45-61, 12:8-40, 13:4-38, Figs.
                        1D, 1E, 2, 3A-E, 4A-C, 5A-B, 6C, 7

                        Extrinsic Evidence
                        Merriam Webster’s Collegiate Dictionary, 11 ed.,
                        STS0002321-22 (input: something that is put in;
                        input: information fed into a data processing system
                        or computer)

Plaintiff Impact        Plaintiff’s construction makes clear that the claims are directed to patent-eligible subject matter under 35
Statement               U.S.C. § 101.
Defendant Impact        Adopting Poynt’s construction will help rebut STS’s argument that the claims of the ’893 patent are
Statement               directed to ineligible subject matter under 35 U.S.C. § 101, as it will establish that the alleged security
                        benefits resulting from the concept of anonymous payments associated with the specification’s discussion
                        of “payment card 30” are absent from the claims. It will also establish that Poynt’s accused products do not
                        infringe the ’893 patent under STS’s infringement theory, as it will establish that the claims do not cover the
                        accused practice of tokenization because tokens are not “bank card” data as that term is used in the
                        specification. ’893 patent at col. 1:59-62.
“customer identifier”   PROPOSED CONSTRUCTION:                                  PROPOSED CONSTRUCTION:
                         “electronic data anonymously identifying a             customer identifier: any number of characters that
Proposed by Poynt       customer for electronic payment processing”             can be used to identify and verify the customer for
                                                                                gaining access to and interacting with the remote
Claims:                 Intrinsic Evidence                                      payment system
1, 5


                                                                                                                                Ex. A-9
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 10 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   The specification and file history for U.S. Patent No.
                   9684893, including but not limited to:                   INTRINSIC EVIDENCE:
                   ’893 Patent:                                             ’893 patent at col. 7:32-35 (“The customer identifier
                                                                            320 can be any number of characters that can be
                   1:23-2:25 (“Further, the present invention is directed   used to identify and verify the customer 20 for
                   to a method and apparatus for protecting the privacy     gaining access to and interacting with the payment
                   and private data of a customer in data storage and       system 12.”).
                   during transactions. . . . Further, the card number
                   and/or the expiration date of the payment card is not
                   disclosed to the merchant. . . . the payment system
                   stores private data of the customer that is not
                   directly recognizable and traceable to the customer. .
                   . . For example, the privacy payment does not
                   include and/or disclose the physical address, the
                   social security number, the electronic mail address,
                   and/or information of the bankcards of the customer
                   to the merchant. . . . Stated another way, the
                   payment system allows the customer to purchase
                   one or more items or services from the merchant
                   without disclosing the name, physical address,
                   electronic mail address, and bankcard information of
                   the customer to the merchant.”),

                   2:64-67 (“As an overview, the present invention
                   allows the customer 20 to maintain private
                   data 25 (illustrated in FIG. 2) of the customer in the
                   payment system 12 . . .),




                                                                                                                         Ex. A-10
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 11 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support              Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   4:33-5:23 (“With this design, if the payment card 30
                   fell into wrong hands, it does not identify the name
                   of the customer and the existing bank card(s) of the
                   customer 20. . . the information and data contained
                   in the magnetic strip does not contain any of the
                   private data 25 of the customer such as the name, the
                   customer address, the card number(s) of the existing
                   bank cards 31 of the customer 20 and/or the
                   expiration date of the existing bank cards 31 of the
                   customer 20. . . .),

                   5:52-61 (“The reference number and the payment
                   authorization number is a “privacy payment” that
                   does not identify the customer to the merchant.”),
                   7:10-10:10 (“As provided herein, the customer
                   identifier 320 can be used to anonymously identify
                   and verify the customer 20 for gaining access to and
                   interacting with the payment system 12. The
                   customer identifier 320 enables the customer 20 to
                   interact with and use the payment system 12 without
                   revealing private data of the customer. Stated
                   another way, the customer identifier 320 enables the
                   customer 20 to be anonymously identified to the
                   payment system 12. . . . Many approaches may be
                   used to safeguard the privacy of identifying
                   data 322. . . . Some examples of logic that may be
                   used in creating partial data elements are described
                   as follows: . . . It is believed, using this type of
                   transformation logic, there is no correlation between
                   the equivalent bankcard data and the original

                                                                                                               Ex. A-11
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 12 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support               Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   bankcard data, such that a thief or hacker cannot
                   determine the original bankcard data. It obviates the
                   need for extra-ordinary measures to safeguard the
                   bankcard databases.”),

                   10:21-11:15 (“FIG. 4A illustrates one embodiment
                   of a customer identifier 320. The customer
                   identifier 320 illustrated in FIG. 4 utilizes a single
                   data string 400 that can be used to anonymously
                   verify the customer 20 to the payment system 12.
                   Because there is no public identification step, the
                   identity of the customer 20 can be maintained within
                   the payment system 12 without formally and
                   publicly identifying the customer 20to the payment
                   system 12. Further, the customers 20 can access the
                   payment system 12 without personally identifying
                   themselves to the payment system 12. The
                   anonymous identifier 320 can include one or more
                   elements 408 . . .”),

                   14:13-21 (“The payment system can store the
                   private data 25 of the customer anonymously by
                   separating the data elements in separate databases.
                   The customer can conduct a transaction and receive
                   a service or product from the merchant 22 without
                   disclosing the name, address, private data and credit
                   card information of the customer 20 to the
                   merchant 22. The payment system 12 minimizes the
                   number of people, businesses and institutions that
                   have access to the private information of the

                                                                                                                Ex. A-12
                     Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 13 of 35
             Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and           STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                     customer 20. This minimizes the opportunity for the
                     private information of the customer 20 to be
                     improperly disseminated.”)

                     File History:
                     12/10/2015 OAR at 2-3 (amendment of with a
                     customer identifier”)
                     3/22/2016 OAR at 18-19 (“Meyer ‘portable sales
                     terminal’ is merely collecting bankcard data and bill
                     dollar amount”)
                     9/26/2016 Appeal Brief at 29 (“the Taylor wireless
                     device is used for receiving bankcard data via card
                     reader and then transferring only the customer
                     bankcard data”)

                     See also Abstract, 6:45-61, 12:8-40, 13:4-38, Figs.
                     1D, 1E, 2, 3A-E, 4A-C, 5A-B, 6C, 7

                     Extrinsic Evidence
                     Merriam Webster’s Collegiate Dictionary, 11 ed.,
                     STS0002321-22 (input: something that is put in;
                     input: information fed into a data processing system
                     or computer)
Plaintiff Impact     Plaintiff’s construction makes clear that the claims are directed to patent-eligible subject matter under 35
Statement            U.S.C. § 101.
Defendant Impact     Adopting Poynt’s construction will help rebut STS’s argument that the claims of the ’893 patent are
Statement            directed to ineligible subject matter under 35 U.S.C. § 101, as it will establish that the alleged security
                     benefits resulting from the concept of anonymous payments associated with the specification’s discussion
                     of “payment card 30” are absent from the claims. It will also establish that Poynt’s accused products do not
                     infringe the ’893 patent under STS’s infringement theory, as it will establish that the claims do not cover the

                                                                                                                           Ex. A-13
                        Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 14 of 35
                Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and              STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                        accused practice of tokenization, as the term is incorporated into Poynt’s proposed construction of “input of
                        bankcard data from a customer with a customer identifier.”
“a cellular wireless    PROPOSED CONSTRUCTION:                                   PROPOSED CONSTRUCTION:
communication           Plain and ordinary meaning                               a cellular wireless communication network: a
network” / “the                                                                  cellular telephone network;
wireless                Intrinsic Evidence
communication                                                                    the wireless communication network: the cellular
                        The specification and file history for U.S. Patent No.   telephone network
network”
                        9684893, including but not limited to:
Proposed by Poynt
                        ’893 Patent                                              INTRINSIC EVIDENCE:
Claims:                                                                          ’893 patent at Fig. 1E (depicting “cellular telephone
                        Abstract (“A wireless point of sale (POS)
1, 5                                                                             network 130” in the architecture of the claimed
                        transaction terminal, for acceptance of bankcard
                        payment pursuant to a sales transaction has a mobile     embodiment);
                        and portable wireless device that communicates           ’893 patent at Fig. 6C (stating “Device 104 sends the
                        wirelessly via a wireless communication network to       data to Payment System 12 via cellular network
                        a payment system. The wireless device wirelessly         130” at step 672);
                        sends a payment authorization request record
                        incident to a payment for a sales transaction to the     ’893 patent at claims 1, 5 (requiring “the wireless
                        payment system for forwarding via a gateway to a         communications network” to interface with the
                        card authorization network. The wireless device then     “remote payment system”);
                        wirelessly receives from the payment system a            ’893 patent at 6:42-44 (“The device 104 forwards
                        payment approval record for the sales transaction.”),    the customer data and merchant data as a data block
                                                                                 122 to the payment system 12 using a wireless
                        6:4-25 (“FIG. 1E illustrates an alternative way to       cellular network 130.”);
                        conduct a transaction using the payment card 30. In
                                                                             Prosecution History of the ‘893 patent at Appl. Arg.
                        this alternative embodiment, the payment transaction
                                                                             Made in an Amendment, 2014-10-28, p. 7 (“Adam
                        data is directly received by the payment
                                                                             et al teaches a POS that can communicate to an
                        system 12 with the help of a wireless network
                                                                             administering server via any one of three

                                                                                                                               Ex. A-14
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 15 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   without it first going to the gateway 23. The           communication link methods, a landline telephone
                   payment system 12, with this payment data, is able      network, an internet, and a wireless telephone
                   to assemble the complete payment data of the            network and not exclusively by a wireless telephone
                   customer including the customer name, bank card         network. In contrast, the claimed subject matter is
                   number, expiration date, and amount and merchant        exclusively directed to a POS using a cellular
                   identifier and forward that to the gateway 23, which    wireless network interface.”);
                   in turn forwards it to the authorization network 21.
                                                                      Prosecution History of the ‘893 patent at Second
                   In this embodiment, the gateway 23need not be      Appeal Brief, 2015-03-09, pp. 18-19 (“Smith
                   adapted to recognize a payment card. Further, in   characterizes the personal digital assistant or PDA as
                   this embodiment, a merchant computer system 100,   a WPD or a 20 wireless purchase device equipped
                   a wireless data input device 104 and a docking     (WPD) with a short wireless capability as well as
                   station 102, can be utilized.”),                   long distance cellular wireless capability. Smith
                                                                      further characterizes the vending machine as WVD
                   6:39-61 (“The device 104forwards the customer data or a wireless vendor device (WVD), which only has
                   and merchant data as a data block 122 to the       a short distance wireless capability.”).
                   payment system 12 using a wireless cellular
                   network 130.”),

                   13:4-39 (“FIG. 6C outlines alternate steps for using
                   the payment system 12when the customer is at the
                   location of the merchant. In this embodiment, by
                   using a wireless network the merchant interfaces
                   directly with the payment system 12 and bypassing
                   the gateway 23.”)

                   File History

                   12/30/2013 OAR at 5 (“Albert teaches the art of
                   modifying and converting non-wireless slaes
                   terminals of a merchant to wireless sales terminal by

                                                                                                                       Ex. A-15
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 16 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support               Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   adding external wireless interface hardware
                   elements”)

                   3/9/2015 Appeal Brief at 18-19 (“User using his
                   PDA selects an item from the menue and the PDA
                   sends using long distance cellular wireless
                   connection . . . it would be uneconomical to equip
                   each vending machine in each mall with a long
                   distance wired or wireless capability . . . therefore,
                   Smith does not teach or make obvious a merchant
                   wireless sales terminal.”), 21 (“Communication
                   protocols exist which allow present generation
                   electronic communications devices to interface with
                   the Internet and access Internet resources . . . WAP
                   works with most existing wireless communication
                   networks . . .”)

                   8/11/2015 OAR at 6 (Taylor “does not teach or
                   fairly suggest a fully capable wireless point of sales
                   terminal of the claimed subject matter”)

                   8/19/2015 OAR at 7 (Taylor “does not teach or
                   fairly suggest a fully capable wireless point of sales
                   terminal of the claimed subject matter”)

                   12/10/2015 OAR at 8-9 (Taylor “does not teach or
                   fairly suggest a fully capable wireless point of sales
                   terminal of the claimed subject matter”)




                                                                                                                Ex. A-16
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 17 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support               Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   3/22/2016 OAR at 12 (Taylor “does not teach or
                   fairly suggest a fully capable wireless point of sales
                   terminal of the claimed subject matter”)

                   9/26/2016 Appeal Brief at 27-29 (“Taylor is merely
                   directed to a Wireless Point of Sale terminal and not
                   to the security of a sales terminal transaction and
                   Brody is directed not to a physical wireless merchant
                   sales terminal but to online payment transaction
                   mechanism”


                   See also 3:42-57, 5:3-23, 5:49-61, 7:4-8, Figs. 1A,
                   1E, 6A, 6C, 7

                   Extrinsic Evidence
                   Merriam Webster’s Collegiate Dictionary, 11 ed.,
                   STS0002328 (wireless: operating by means of
                   transmitted electromagnetic waves; of or relating to
                   radiotelephony, radiotelegraphy, or radio (a ~
                   phone>; of or relating to data communications using
                   radio waves (~Internet access>)”

                   McGraw Hill Encyclopedia of Networking
                   Telecommunications, STS0002829-2860 at 2343
                   (“Wireless communication involves transmitting
                   signals through air and space using radio waves.”);
                   2346 (“Wireless IP obviously refers to using the
                   Internet Protocol over a wireless connection.”); 2347
                   (“A typical WLAN consists of a fixed-position

                                                                                                                Ex. A-17
                        Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 18 of 35
              Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and              STS’s Proposed Construction and Support                   Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                        wireless transceiver (Transmitter / receiver) that
                        broadcasts a signal within an area called a microcell
                        . . . As users move out of the range of one microcell
                        and into the range of another, their connection is
                        handed off to the new microcell base station”), 2348
                        (“Most wireless networks will have multiple
                        microcells and multiple base stations”)
Plaintiff Impact        Plaintiff does not believe that construction of this term is case dispositive.
Statement
Defendant Impact        Adopting Poynt’s construction will establish that the majority of Poynt’s accused products do not infringe
Statement               the ’893 patent. Poynt sells products with Wi-Fi capability alone as well as a smaller number of products
                        with Wi-Fi and cellular capability. Adopting this construction will further establish the existence of
                        substantial non-infringing uses for Poynt’s accused products.
“wirelessly transmits   PROPOSED CONSTRUCTION:                                    PROPOSED CONSTRUCTION:
the payment             Plain and ordinary meaning                                wirelessly transmits the payment authorization
authorization request                                                             request record from the merchant POS
record from the         Intrinsic Evidence                                        transaction terminal for the payment for the sales
merchant POS            The specification and file history for U.S. Patent No.    transaction to the remote payment system:
transaction terminal    9684893, including but not limited to:                    wirelessly transmits the payment authorization
for the payment for                                                               request record from the merchant POS transaction
the sales transaction   ’893 Patent                                               terminal for the payment for the sales transaction
to the remote                                                                     directly to the remote payment system;
payment                 Abstract (“A wireless point of sale (POS)
system”/“transmitting                                                             transmitting wirelessly by the merchant POS
                        transaction terminal, for acceptance of bankcard
wirelessly by the                                                                 transaction terminal the payment authorization
                        payment pursuant to a sales transaction has a mobile
merchant POS                                                                      request record for the payment for the sales
                        and portable wireless device that communicates
transaction terminal                                                              transaction to the remote payment system:
                        wirelessly via a wireless communication network to
the payment                                                                       transmitting wirelessly by the merchant POS
                        a payment system. The wireless device wirelessly
authorization request                                                             transaction terminal the payment authorization
                        sends a payment authorization request record
record for the

                                                                                                                            Ex. A-18
                        Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 19 of 35
               Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


      Term and             STS’s Proposed Construction and Support               Poynt’s Proposed Construction and Support
   Corresponding
   Asserted Claims
payment for the sales   incident to a payment for a sales transaction to the  request record for the payment for the sales
transaction to the      payment system for forwarding via a gateway to a      transaction directly to the remote payment system
remote payment          card authorization network. The wireless device then
system”                 wirelessly receives from the payment system a
                        payment approval record for the sales transaction.”), INTRINSIC EVIDENCE:
Proposed by Poynt                                                             ’893 patent at 6:5-13 (“In this alternative
                        6:4-25 (“FIG. 1E illustrates an alternative way to    embodiment, the payment transaction data is directly
Claims:                 conduct a transaction using the payment card 30. In   received by the payment system 12 with the help of
1, 5                    this alternative embodiment, the payment transaction a wireless network without it first going to the
                        data is directly received by the payment              gateway 23. The payment system 12, with this
                        system 12 with the help of a wireless network         payment data, is able to assemble the complete
                        without it first going to the gateway 23. The         payment data of the customer including the customer
                        payment system 12, with this payment data, is able    name, bank card number, expiration date, and
                        to assemble the complete payment data of the          amount and merchant identifier and forward that to
                        customer including the customer name, bank card       the gateway 23, which in turn forwards it to the
                        number, expiration date, and amount and merchant      authorization network 21.);
                        identifier and forward that to the gateway 23, which
                        in turn forwards it to the authorization network 21.  ’893 patent at 13:6-12 (“In this embodiment, by
                        In this embodiment, the gateway 23need not be         using a wireless network the merchant interfaces
                        adapted to recognize a payment card. Further, in      directly with the payment system 12 and bypassing
                        this embodiment, a merchant computer system 100, the gateway 23. Hence, the gateway 23 need not be
                        a wireless data input device 104 and a docking        adapted to recognize a payment card number in this
                        station 102, can be utilized.”),                      embodiment. Here, the payment system assembles a
                                                                              complete payment transaction data and forwards the
                        6:39-61 (“The device 104forwards the customer data information to the gateway 23 to be forwarded to
                        and merchant data as a data block 122 to the          network 21.”) ;
                        payment system 12 using a wireless cellular           ’893 patent at Fig. 1E (depicting the architecture of
                        network 130.”),                                       the claimed embodiment);



                                                                                                                           Ex. A-19
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 20 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   13:4-39 (“FIG. 6C outlines alternate steps for using     ’893 patent at Fig. 6C (depicting the functionality of
                   the payment system 12when the customer is at the         the claimed embodiment);
                   location of the merchant. In this embodiment, by         ’893 patent at claim 1 (using the phrases
                   using a wireless network the merchant interfaces         “transmits…to” and “forwarding via …to”);
                   directly with the payment system 12 and bypassing
                   the gateway 23.”)                                        ’893 patent at claim 5 (using the phrases
                                                                            “transmitting…to” and “forwarding via …to”);
                   Claim 1, 5 (“wirelessly transmits the payment            ’893 patent at Fig. 6C (depicting the functionality of
                   authorization request record from the merchant POS       the claimed embodiment);
                   transaction terminal for the payment for the sales
                   transaction to the remote payments system for            Prosecution History of the ’893 patent at First
                   forwarding via a gateway”)                               Appeal Brief, 2014-07-09, pp. 6-7 (identifying the
                                                                            Fig 1E and 6C embodiments as support for the
                   12/30/2013 OAR at 5 (“Albert teaches the art of          independent claims);
                   modifying and converting non-wireless sales              Prosecution History of the ’893 patent at Second
                   terminals of a merchant to wireless sales terminal by    Appeal Brief, 2015-03-09, pp. 6-7 (same);
                   adding external wireless interface hardware
                   elements”)                                               Prosecution History of the ’893 patent at Third
                                                                            Appeal Brief, 2016-09-26, pp. 6-7 (same).
                   3/9/2015 Appeal Brief at 18-19 (“User using his
                   PDA selects an item from the menu and the PDA
                   sends using long distance cellular wireless
                   connection . . . it would be uneconomical to equip
                   each vending machine in each mall with a long
                   distance wired or wireless capability . . . therefore,
                   Smith does not teach or make obvious a merchant
                   wireless sales terminal.”), 21 (“Communication
                   protocols exist which allow present generation
                   electronic communications devices to interface with
                   the Internet and access Internet resources . . . WAP

                                                                                                                          Ex. A-20
                     Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 21 of 35
             Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and           STS’s Proposed Construction and Support                   Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                     works with most existing wireless communication
                     networks . . .”)
                     8/11/2015 OAR at 6 (Taylor “does not teach or
                     fairly suggest a fully capable wireless point of sales
                     terminal of the claimed subject matter”)

                     8/19/2015 OAR at 7 (Taylor “does not teach or
                     fairly suggest a fully capable wireless point of sales
                     terminal of the claimed subject matter”)

                     12/10/2015 OAR at 8-9 (Taylor “does not teach or
                     fairly suggest a fully capable wireless point of sales
                     terminal of the claimed subject matter”)

                     3/22/2016 OAR at 12 (Taylor “does not teach or
                     fairly suggest a fully capable wireless point of sales
                     terminal of the claimed subject matter”)

                     9/26/2016 Appeal Brief at 27-29 (“Taylor is merely
                     directed to a Wireless Point of Sale terminal and not
                     to the security of a sales terminal transaction and
                     Brody is directed not to a physical wireless merchant
                     sales terminal but to online payment transaction
                     mechanism”)


Plaintiff Impact     Plaintiff does not believe that construction of this term is case dispositive.
Statement
Defendant Impact     Adopting Poynt’s construction will help establish non-infringement by confirming that the data transfers
Statement            required by the claims must involve direct transfers between the recited components in the recited order and

                                                                                                                         Ex. A-21
                      Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 22 of 35
              Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and            STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                      that the claim is not infringed if a recited component receive the data between the transmitting components
                      and the data’s intended destination. Poynt’s accused products do not transmit payment data to the claimed
                      components, nor do they do so in the order required by the claims.
“gateway”             PROPOSED CONSTRUCTION:                                   PROPOSED CONSTRUCTION:
                      Plain and ordinary meaning                               gateway: a computer system that routs the payment
Proposed by Poynt                                                              authorization request record to the card authorization
                      Intrinsic Evidence                                       network based on a bank routing number.
Claims:               The specification and file history for U.S. Patent No.
1, 5
                      9684893, including but not limited to:
                                                                               INTRINSIC EVIDENCE:
                      ’893 Patent                                            ’893 patent at col. 3:48-50 (“The gateway 23 is a
                                                                             computer system that routs the data for payment
                      2:53-4:21 (“the payment system interface 12A           authorization to the bank card authorization network
                      interfaces with a gateway 23 . . . The gateway 23 is a 21, based on the bank routing number, usually the
                      computer system that rout[e]s the data for payment     first 4 digits of the bankcard number.);
                      authorization to the bank card authorization network
                      21 . . . The gateway 23 and network 21 can be          ’893 patent at col. 13:10-12 (“Here, the payment
                      similar to existing prior art devices used to process  system assembles a complete payment transaction
                      existing bank cards”),                                 data and forwards the information to the gateway 23
                                                                             to be forwarded to network 21.”);
                      5:3-61 (“merchant identifier and payment amount is ’893 patent at col. 3:55-57 (“The gateway 23 and
                      then sent to the gateway 23 . . .If acceptable the     network 21 can be similar to existing prior art
                      authorization network 21 provides a payment            devices used to process existing bankcards.”);
                      authorization number that is forwarded to the
                      merchant via the gateway 23.”),                        ’893 patent at Fig. 1E (depicting gateway 23 in the
                                                                             architecture of the claimed embodiment);
                      6:4-15 (FIG 1E illustrates an alternative way to         ’893 patent at Fig. 6C (depicting the claimed
                      conduct a transaction”),                                 functionality of gateway 23 at step 678).



                                                                                                                               Ex. A-22
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 23 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support             Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   6:31-7:8 (The payment system 12 . . . runs a credit
                   card transaction using the gateway 23”),

                   11:10-15 (“When a transaction using the card 30 is
                   received at the payment system 12 via the gateway
                   23 . . .”),

                   11:18-12:40 (“to the adapted gateway”),

                   12:57-13:3 (same),

                   13:15-14:21 (“Hence, the gateway 23 need not be
                   adapted to recognize a payment card number”)

                   File History

                   9/30/2013 Office Action at 3 (“disclosure of a
                   gateway in order for ‘a financial transaction device
                   compatible with allowing such a device to be used in
                   a wireless manner”)

                   2/14/2014 Office Action at 3 (“Singhal discloses a
                   gateway”)

                   11/05/2014 Office Action at 4 (“payment system for
                   forwarding via a gateway to a card authorization
                   network”)




                                                                                                               Ex. A-23
                       Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 24 of 35
               Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and             STS’s Proposed Construction and Support                   Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                       See also 1:53-58, 2:11-25, 7:21-64, 8:9-11, 8:33-36,
                       8:51-56, 9:37-38, 10:24-31, 10:46-53, Figs. 2, 5A,
                       5B, 6A-7
Plaintiff Impact       Plaintiff does not believe that construction of this term is case dispositive.
Statement
Defendant Impact       Adopting Poynt’s construction will help establish non-infringement by establishing the claimed “gateway”
Statement              is a payment gateway and not just any generic network node. This will establish non-infringement because
                       many of Poynt’s accused products do not utilize a payment gateway, and none of them utilize a payment
                       gateway in the particular architecture required by the claims.
“card authorization    PROPOSED CONSTRUCTION:                                    PROPOSED CONSTRUCTION:
network”               Plain and ordinary meaning                                card authorization network: one or more computer
                                                                                 systems that determine if the bankcard is good to
Proposed by Poynt      Intrinsic Evidence                                        cover the transaction and, if so, authorize the
                       The specification and file history for U.S. Patent No.    transaction
Claims:
                       9684893, including but not limited to:
1, 5
                       ’893 Patent                                               INTRINSIC EVIDENCE:
                                                                                 ’893 patent at col. 3:53-55 (“The bankcard
                       2:53-4:4 (“As illustrated in FIGS. 1A, 1D and 1E,         authorization network 21 is computer systems that
                       the payment system interface 12A interfaces with a        process data from an existing bankcard 31.”);
                       gateway 23, which interfaces with a bank card
                       authorization network 21. The gateway 23 is a             ’893 patent at col. 5:17-19 (“The bankcard
                       computer system that routs the data for payment           authorization network 21 uses this information to
                       authorization to the bank card authorization              determine if the bank card is good to cover the
                       network 21, based on the bank routing number,             transaction.”).
                       usually the first 4 digits of the bankcard number.
                       The bankcard authorization network 21 is computer
                       systems that process data from an existing
                       bankcard 31. The bankcard authorization

                                                                                                                             Ex. A-24
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 25 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support             Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   network 21 receives the payment transaction data
                   regarding the bankcard 31 and returns payment
                   authorization data. The gateway 23 and
                   network 21 can be similar to existing prior art
                   devices used to process existing bankcards.”),

                   5:3-61 (“The adapted gateway 23 then reassembles
                   the payment transaction data of name, the bankcard
                   number, expiration date, merchant identifier and
                   amount and sends that to the bankcard authorization
                   network 21. The bankcard authorization
                   network 21 uses this information to determine if the
                   bankcard is good to cover the transaction. If
                   acceptable the authorization network 21 provides a
                   payment authorization number that is forwarded to
                   the merchant via the gateway 23. Additionally, the
                   bankcard of the customer is charged or debited by
                   the authorization network 21.”),

                   5:62-6:15 (“The bankcard authorization
                   network 21 processes a payment from one of the
                   bankcards 31 of the customer and generates a
                   payment authorization number. For each payment
                   transaction, the gateway 23 or the merchant
                   interface 22A generates a reference number. The
                   reference number is used to reference a particular
                   payment from other payments processed through the
                   gateway 23 and the authorization network 21. On
                   payment approval, the reference number, and a
                   payment authorization number are returned to the

                                                                                                               Ex. A-25
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 26 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support              Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   merchant interface 22A. The reference number and
                   the payment authorization number is a “privacy
                   payment” that does not identify the customer to the
                   merchant. The card authorization network 21 cannot
                   distinguish this payment transaction from any other
                   card payment transaction it may receive directly
                   from the gateway 23. The card authorization
                   network 21processes the transaction and responds
                   with the payment authorization and reference
                   number for the transaction. On receiving the
                   payment authorization number, the
                   gateway 23 forwards the information to the
                   merchant 22. Additionally, the bankcard of the
                   customer is charged or debited by the authorization
                   network 21.”)

                   File History

                   12/30/2013 OAR at 5 (“connects to card
                   authorization networks”)

                   8/11/2015 OAR at 6 (“card authorization network
                   for payment processing”)

                   8/19/2015 OAR at 7 (same)

                   12/10/2015 OAR at 8 (same)

                   See also 1:53-58, 2:11-25, 6:31-7:8, 7:21-64, 8:9-11,
                   8:33-36, 8:51-56, 9:37-38, 10:24-31, 10:46-53,

                                                                                                               Ex. A-26
                      Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 27 of 35
              Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and            STS’s Proposed Construction and Support                   Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                      11:10-15, 11:18-12:40, 12:57-13:3, 13:15-14:21,
                      Figs. 2, 5A, 5B, 6A-7
Plaintiff Impact      Plaintiff does not believe that construction of this term is case dispositive.
Statement
Defendant Impact      Adopting Poynt’s construction will help establish non-infringement. It is important to identify each
Statement             component in the system as the claims require that data be specifically transferred from particular
                      components to other particular components in a particular order, and Poynt’s products do not perform the
                      required series of data transfers.
“remote payment       PROPOSED CONSTRUCTION:                                    PROPOSED CONSTRUCTION:
system”               Plain and ordinary meaning. In the alternative, a         remote payment system: Subject to 35 U.S.C. §
                      payment system that is remote from the merchant           112(6)
Proposed by Poynt     POS transaction terminal                                  Claimed Functions:
Claims:                                                                         (1) using the merchant identifier to identify the
                      Intrinsic Evidence
1, 5                                                                            merchant as a retail establishment.
                      The specification and file history for U.S. Patent No.
                      9684893, including but not limited to:                    (2) forwarding the payment authorization request
                                                                                record, via the gateway, to a card authorization
                      ’893 Patent                                               network
                      1:53-58, 2:11-25 (“Stated another way, the payment        (3) transmitting a payment approval record for the
                      system allows the customer to purchase one or more        sales transaction to the merchant POS transaction
                      items or services from the merchant without               terminal
                      disclosing the name, physical address, electronic         With regard to claims 2 and 6, the claimed functions
                      mail address, and bankcard information of the             also include:
                      customer to the merchant. As a result thereof, the
                      payment system minimizes the number of people,            (4) verifying the contents of the payment
                      businesses and institutions that have access to the       authorization request
                      private data of the customer.”),                          Corresponding Structure:


                                                                                                                               Ex. A-27
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 28 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support              Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   2:53-4:4 (“Referring initially to FIGS. 1A-1C, a      As depicted in Fig. 2, a computer system including a
                   method and apparatus 10 having features of the        processor, operating system, program, and storage
                   present invention can include a payment system 12,    device, the storage device including a merchant
                   a payment system interface 12A, . . . the payment     database and a customer database, the customer
                   system interface 12A interfaces with a gateway 23,    database including an identifier sub-database, an
                   which interfaces with a bank card authorization       identifying sub-database, a bankcard sub-database
                   network 21. . . . A customer network interface 20B    and a payment card data sub-database.
                   allows the customer 20 to communicate with the
                   payment system 12 and/or the merchant 22.
                   Conventional internal or external modems may serve    INTRINSIC EVIDENCE:
                   as the customer network interface 20B. In one         ’893 patent at claims 1, 2, 5 and 6 (reciting the claim
                   embodiment, the customer network interface 20B is     term along the claimed functions it performs);
                   connected to the merchant interface 22A and the
                   payment system interface 12A on the global            ’893 patent at col. 3:4-11 (“Referring to FIG. 2, the
                   network 24. Alternately, the customer network         payment system 12 includes (i) a payment system
                   interface 20B can be connected by other electronic,   storage device 26, (ii) a payment system operating
                   voice and/or traditional communication systems that   system 27 stored in the payment system storage
                   allow the customer 20 to interact with the merchant   device 26, (iii) a payment system program 28 stored
                   interface 22A and the payment system                  in the payment system storage device 26, (iv) and a
                   interface 12A.”),                                     payment system processor 29 connected to the
                                                                         payment system storage device 26.”);
                   5:3-61 (“the gateway 23 connects to and sends the     ’893 patent at col. 3:16-28 (“The payment system
                   payment card number and PIN data to the payment       storage device 26 can, for example, include one or
                   system 12 and waits for the payment system 12 to      more magnetic disk drives, magnetic tape drives,
                   send the customer name, the number of the bank        optical storage units, CD-ROM drives and/or flash
                   card and the expiration date of the bank              memory. The payment system storage device 26 also
                   card 31 from the payment system 12 to the             contains a plurality of databases used in the
                   gateway 23”),                                         processing of transactions pursuant to the present
                                                                         invention. For example, as illustrated in FIG. 2, the
                                                                         payment system storage device 26 can include a

                                                                                                                       Ex. A-28
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 29 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   6:31-7:8 (“The device 104forwards the customer           merchant database 40, and a customer database 38.
                   data and merchant data as a data block 122 to the        As outlined below, the customer database 38 can
                   payment system 12 using a wireless cellular              retain information regarding one or more existing
                   network 130. The payment system 12, using the            bankcards 31 of the customer 20. The information
                   customer data and merchant data, as described            can include the customer name, the number for each
                   elsewhere in this application, runs a credit card        bankcard 31, and/or the expiration date of each
                   transaction using the gateway 23 and the payment         bankcard 31.”);
                   network 21 and returns the reference number and the      ’893 patent at col. 6:8-13 (“The payment system 12,
                   payment authorization number for this                    with this payment data, is able to assemble the
                   transaction 124 to the device 104.”),                    complete payment data of the customer including the
                                                                            customer name, bank card number, expiration date,
                   7:21-64 (“As provided herein, the customer               and amount and merchant identifier and forward that
                   identifier 320 can be used to anonymously identify       to the gateway 23, which in turn forwards it to the
                   and verify the customer 20 for gaining access to and     authorization network 21.”);
                   interacting with the payment system 12. The
                   customer identifier 320 enables the customer 20 to       ’893 patent at col. 6:45-50 (“The payment system
                   interact with and use the payment system 12 without      12, using the customer data and merchant data, as
                   revealing private data of the customer. Stated           described elsewhere in this application, runs a credit
                   another way, the customer identifier 320 enables the     card transaction using the gateway 23 and the
                   customer 20 to be anonymously identified to the          payment network 21 and returns the reference
                   payment system 12.”),                                    number and the payment authorization number for
                                                                            this transaction 124 to the device 104. The customer
                   10:24-31 (“FIG. 4A illustrates one embodiment of a       reviews the authorization.”);
                   customer identifier 320. The customer                    ’893 patent at col. 7:21-29 (“Referring to FIGS. 2
                   identifier 320 illustrated in FIG. 4 utilizes a single   and 3A, the payment system 12 can store a customer
                   data string 400 that can be used to anonymously          identifier 320 for each of the customers 20 in the
                   verify the customer 20 to the payment system 12.         identifier database 38A. As provided herein, the
                   Because there is no public identification step, the      customer identifier 320 can be used to anonymously
                   identity of the customer 20 can be maintained within     identify and verify the customer 20 for gaining
                   the payment system 12 without formally and               access to and interacting with the payment system

                                                                                                                          Ex. A-29
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 30 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                  Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                   publicly identifying the customer 20to the payment        12. The customer identifier 320 enables the
                   system 12. Further, the customers 20 can access the       customer 20 to interact with and use the payment
                   payment system 12 without personally identifying          system 12 without revealing private data of the
                   themselves to the payment system 12.”), 10:46-53,         customer.”);
                   11:10-15 (“When a transaction using the card 30 is        ’893 patent at col. 7:66-8:4 (“Referring to FIG. 3B,
                   received at the payment system 12 via the                 the payment system 12 can store any identifying
                   gateway 23, the corresponding algorithm is retrieved
                                                                             data 322 of the customer 20 in the identifying
                   from database 326C to decode the customer                 database 38B of the storage device 26. Identifying
                   identifier. This can provide a level of security to the   data 322, as used herein, shall mean any information
                   customer, if the card 30 falls in the possession of a     or data of the customer 20 that if used independently
                   dishonest person.”),                                      is sufficient to positively identify the customer 20 to
                                                                             a third party.”);
                   11:18-12:40 (“The operation of the apparatus 10 and
                   payment system 12 for a payment transaction can be        ’893 patent at col. 8:33-39 (“With reference to FIG.
                   further understood with reference to the flow charts      3C, the information and data relating to the existing
                   illustrated in FIGS. 6A-7. . . . At step 614, the         bankcards 31 of the customer 20 can be stored as
                   adapted gateway detects the use of a payment card         multiple partial card data in multiple databases of
                   and forwards data to the payment system 12. At            the payment system. As a simplified illustration, for
                   step 616, the payment system 12receives this data,        each bankcard 31, the customer name is stored as
                   decodes the card number, finds the sequence               data 322A in database 38B (illustrated in FIG. 3B)
                   number. At step 618, the payment system uses the          and the card number and card expiration as data
                   sequence number to get and verify the PIN.”),             324A and 324B in database 38C.”);
                                                                             ’893 patent at col. 10:12-14 (“With reference to FIG.
                   12:57-13:3 (“At step 642, the payment system              3D, the data of the payment card 30 of the customers
                   receives the data, the payment card number, and           20 can be stored within two databases 326A and
                   finds the sequence number. At step 644, the payment       326B.”);
                   system uses the sequence number to get and verify
                   the PIN number. At step 646, the payment                  ’893 patent at Fig. 1E (depicting payment system 12
                   system 12”),                                              in the architecture of the claimed embodiment)



                                                                                                                            Ex. A-30
                     Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 31 of 35
             Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and           STS’s Proposed Construction and Support                   Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                     13:15-14:21 (“One method used by the                      ’893 patent at Fig. 2 (depicting payment system 12
                     customer 20 to establish an account with the              and its sub-components);
                     payment system 12 is illustrated in FIG. 7. At            ’893 patent at Fig. 3A (depicting the identifier sub-
                     step 702, the customer selects to connect to the          database 38A);
                     payment system 12. At step 704, the payment
                     system web page 500A is displayed. At step 706, the       ’893 patent at Fig. 3B (depicting the identifying sub-
                     customer enters/creates the customer identifier and       database 38B);
                     submits the customer identifier. At step 708, the         ’893 patent at Fig. 3C (depicting the bankcard sub-
                     payment system checks for the existence of the            database 38C);
                     customer identifier in the identifier database 38A
                     and sends validation by displaying data screen 536.       ’893 patent at Fig. 3D (depicting the payment card
                     At step 710, the customer selects “enter identifying      sub-database 38D).
                     data”. At step 712, the payment system displays
                     identifying data form 524A.”)
                                                                               EXTRINSIC EVIDENCE:
                     See also 6:4-15, 8:9-11, 8:33-36, 8:51-56, 9:37-38,       Horwedel Decl. at ¶¶ 3-4 (explaining that the term
                     Figs. 2, 5A, 5B, 6A-7                                     “remote payment system” has no particular meaning
                                                                               in the payments industry).
                     Extrinsic Evidence
                     Merriam Webster’s Collegiate Dictionary, 11 ed.,
                     STS0002324 (“payment: the act of paying”), 2326
                     (“remote: separated by an interval or space greater
                     than usual . . . acting, acted on, or controlled
                     indirectly or from a distance”)
Plaintiff Impact     Plaintiff does not believe that construction of this term is case dispositive.
Statement
Defendant Impact     Based on Poynt’s understanding of STS’s infringement theories, adopting this construction will establish
Statement            that Poynt’s accused products do not infringe the ’893 patent, as none of Poynt’s accused products utilize a
                     “remote payment system” as described in the ’893 patent.


                                                                                                                             Ex. A-31
                        Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 32 of 35
               Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


      Term and             STS’s Proposed Construction and Support                 Poynt’s Proposed Construction and Support
   Corresponding
  Asserted Claims
“the remote payment     PROPOSED CONSTRUCTION:                                   PROPOSED CONSTRUCTION:
system verifies the     Plain and ordinary meaning, incorporating any          The remote payment system verifies the contents
contents of the         construction of “remote payment system” adopted        of the payment authorization request
payment                 by the Court                                           record/verifying by the remote payment system
authorization request                                                          the contents of the payment authorization request
record”/“verifying by
                        Intrinsic Evidence                                     record: the remote payment system establishes the
the remote payment      The specification and file history for U.S. Patent No. truth, accuracy, or reality of at least part of the
system the contents     9684893, including but not limited to the disclosures contents of the payment authorization request record
of the payment          identified for “remote payment system” and:
authorization request
record”                                                                          DICTIONARY/TREATISE DEFINITIONS:
                        ’893 Patent
Proposed by Poynt                                                                Merriam-Webster’s Collegiate Dictionary, Tenth
                        7:21-64 (“As provided herein, the customer               Edition 1999 (“to establish the truth, accuracy, or
                        identifier 320 can be used to anonymously identify       reality of”).
Claims:
                        and verify the customer 20 for gaining access to and
1, 5
                        interacting with the payment system 12. The
                        customer identifier 320 enables the customer 20 to
                        interact with and use the payment system 12 without
                        revealing private data of the customer. Stated
                        another way, the customer identifier 320 enables the
                        customer 20 to be anonymously identified to the
                        payment system 12.The customer identifier 320 can
                        be any number of characters that can be used to
                        identify and verify the customer 20 for gaining
                        access to and interacting with the payment
                        system 12.”),

                        10:24-31 (“FIG. 4A illustrates one embodiment of a
                        customer identifier 320. The customer
                        identifier 320 illustrated in FIG. 4 utilizes a single

                                                                                                                               Ex. A-32
                      Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 33 of 35
              Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and            STS’s Proposed Construction and Support                   Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                      data string 400 that can be used to anonymously
                      verify the customer 20 to the payment system 12.”),
                      10:46-53 (“Subsequently, the customer
                      identifier 320 is used to verify the customer 20 to the
                      payment system 12 so that the customer has access
                      to the private data 25 of the customer in the payment
                      system 12.”),

                      See also 1:53-58, 2:11-25, 2:53-4:4, 5:3-61, 6:4-15,
                      6:31-7:8, 8:9-11, 8:33-36, 8:51-56, 9:37-38, Figs. 2,
                      5A, 5B, 6A-7, 11:10-15, 11:18-12:40, 12:57-13:3,
                      13:15-14:21, 12/30/2013 OAR, 3/9/2015 Appeal
                      Brief, 8/11/2015 OAR, 8/19/2015 OAR, 12/10/2015
                      OAR, 3/22/2016 OAR
Plaintiff Impact      Plaintiff does not believe that construction of this term is case dispositive.
Statement
Defendant Impact      Adopting Poynt’s proposed construction will provide additional guidance regarding the meaning of the term
Statement             “verifies the contents” as the ’893 patent’s specification does not include any guidance as to that meaning.
“retail establishment” PROPOSED CONSTRUCTION:                                   PROPOSED CONSTRUCTION:
                      Plain and ordinary meaning. In the alternative,           retail establishment: a business that sells its own
Proposed by Poynt     “location(s) of the merchant where customers who          goods (as opposed to goods owned by others),
                      are physically present purchase goods and/or              directly to the public, excluding eating
Claims:               services from the merchant”                               establishments
1, 5
                      Intrinsic Evidence
                      The specification and file history for U.S. Patent No.    DICTIONARY/TREATISE DEFINITIONS:
                      9684893, including but not limited to:                    Webster’s II New College Dictionary 2001 (“the
                                                                                sale of goods in small quantities to consumers”);
                      ’893 Patent

                                                                                                                              Ex. A-33
                   Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 34 of 35
           Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


   Term and           STS’s Proposed Construction and Support                  Poynt’s Proposed Construction and Support
Corresponding
Asserted Claims
                                                                             The American Heritage College Dictionary, Third
                   1:18-33 (“The present invention is directed to a          Edition 2000 (“The sale of goods or commodities in
                   method and apparatus for facilitating payment             small quantities directly to consumers”);
                   transactions to merchants using existing bankcards        Merriam-Webster’s Collegiate Dictionary, Tenth
                   and bank accounts of a customer.”), 1:52-2:3              Edition 1999 (“the sale of commodities or goods in
                   (“Further, as used herein, the term “privacy              small quantities to ultimate consumers”);
                   payment” shall mean and include a form of payment
                   that does not specifically identify the customer to the   Webster’s Third New International Dictionary 2002
                   merchant. For example, the privacy payment does           (“the sale of commodities or goods in small
                   not include and/or disclose the physical address, the     quantities to ultimate consumers - opposed to
                   social security number, the electronic mail address,      WHOLESALE”);
                   and/or information of the bankcards of the customer       United States Census Bureau,
                   to the merchant.”), 2:14-23, 2:55-63, 3:61-63 (“A         https://www.census.gov/eos/www/naics/reference_fi
                   customer network interface 20B allows the                 les_tools/1997/sec44.htm (“The retailing process is
                   customer 20 to communicate with the payment               the final step in the distribution of merchandise;
                   system 12 and/or the merchant 22.”),                      retailers are, therefore, organized to sell merchandise
                                                                             in small quantities to the general public”);
                   File History
                                                                             National Retail Federation, https://nrf.com/industry-
                   3/22/2016 OAR at 18-19 (“After the Meyer’s                definitions (“NRF defines a retailer as a company
                   ‘portable sales terminal’ has been moved to the           whose core business is to sell consumer goods
                   customer table, therein, the eating establishment         directly to the end consumer via storefront, catalog,
                   customer uses the Meyer ‘portable sales terminal’ . .     television or online. Chain restaurants, grocers, and
                   . These entries by the customer in the Meyer’s            convenience stores are included in this definition.
                   ‘portable sales terminal’, are then stored in a           The company must own the merchandise it sells and
                   memory of the Meyer’s ‘portable sales terminal’.          be able to provide a business license confirming
                   The waiter then physically moves the Meyer                their status upon request”).
                   ‘portable sales terminal’ from the customer table to a
                   docking station . . . Meyer ‘portable sales terminal’
                   is merely directed to collecting bankcard data from    INTRINSIC EVIDENCE:


                                                                                                                           Ex. A-34
                     Case 4:18-cv-06862-YGR Document 50-1 Filed 08/23/19 Page 35 of 35
             Plaintiff Sales Transactions Systems, LLC v. Poynt Co. Joint Claim Constructions Comparison Chart


     Term and           STS’s Proposed Construction and Support                   Poynt’s Proposed Construction and Support
  Corresponding
  Asserted Claims
                     the customer without having to physically get a           Prosecution History at Appl. Arg. Made in an
                     customer bankcard for payment of the bill and thus        Amendment, 2016-03-22, p. 18 (“with due respect,
                     Meyer ‘portable sales terminal’ is not a merchant         Meyer, [sic] has a filing date of April 1995, and is
                     point of sale terminal”)                                  directed to a “portable sales terminal’, [sic] where the
                                                                               Meyer “portable sales terminal is physically moved to
                                                                               and taken to a customer table in an eating
                     See also Abstract, 4:9-21, 4:52-55, 4:65-5:5, 5:24-
                                                                               establishment.”);
                     61, 6:16-61, 10:57-64, 12:8-12, 12:41-13:39, 14:15-
                     29Figs. 1A, 1D, 1E, 6A, 6B, 6C, 10/28/2014 OAR,           Prosecution History at Amendment and Response to
                     11/05/2014 Office Action, 12/22/2015 Office               Office Action, 2016-03-22, claims 1, 7 (amending
                     Action, 9/26/2016 Appeal Brief                            claims to require that the merchant identifier identifies a
                                                                               retail establishment).
                     Extrinsic Evidence

                     Merriam Webster’s Collegiate Dictionary, 11 ed.,
                     STS0002319 (“establishment: a place of business or
                     residence with its furnishings and staff”), 2320
                     (“good: something that has economic utility or
                     satisfies an economic want”)
Plaintiff Impact     Plaintiff does not believe that construction of this term is case dispositive.
Statement
Defendant Impact     Based on Poynt’s understanding of STS’s infringement theories, adopting this construction will exclude
Statement            several of Poynt’s eating establishment customers from infringement, and further establish the existence of
                     substantial non-infringing uses for Poynt’s accused products.




                                                                                                                                  Ex. A-35
